410 F.2d 1376
Harold MATZNER and Dorothe Matzner, Appellants,John C. De Groot and Vincent Kearney, Jr. (Intervenors in D. C.)v.Gordon H. BROWN, Judge, Superior Court, Passaic County, New Jersey.
No. 17506.
United States Court of Appeals Third Circuit.
Argued June 5, 1969.
Decided June 24, 1969.

Appeal from the United States District Court for the District of New Jersey; Robert Shaw, Judge.
F. Lee Bailey, Boston, Mass. (Joseph T. Afflitto, Wayne, N. J., on the brief), for appellants.
Elias Abelson, Asst. Atty. Gen., Trenton, N. J. (Arthur J. Sills, Atty. Gen. of New Jersey, Trenton, N. J., on the brief), for appellee.
Before KALODNER, VAN DUSEN and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record we cannot say that the District Court was guilty of an abuse of legal discretion in denying the injunctive relief sought by the appellants in the instant case.


2
The Orders of the District Court entered June 18, 1968, 288 F. Supp. 612, and July 24, 1968, 288 F. Supp. 636, will be affirmed.


3
This disposition makes moot the appellee's motions to dismiss the appeal and to strike the appellants' brief.